             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


THOSE CERTAIN UNDERWRITERS AT                                )
LLOYD’S, LONDON WHO SUBSCRIBE                                )
TO CERTIFICATE NO. IRPI-SB-17-212,                           )
                                                             )
                Plaintiffs                                   )
                                                             )
       v.                                                    )   Case No.:_5:20-cv-00810__
                                                             )
D. WATSON COMPANIES;                                         )
D. WATSON COMPANIES LLC, and                                 )
MARNE JEAN VESS, INDIVIDUALLY, AND AS                        )
REPRESENTATIVE OF THE ESTATE OF                              )
JEFFREY KENNETH HOBBY                                        )
                                                             )
                Defendants                                   )
                                                             )
                                                             )


                      COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiffs, Those Certain Underwriters at Lloyd’s, London who subscribe to Certificate

Number IRPI-SB-17-212 (“Underwriters”) file this Complaint for Declaratory Judgment against

Defendants D. Watson Companies and D. Watson Companies LLC (“D. Watson”), and Marne

Jean Vess, individually and as representative of the Estate of Jeffrey Kenneth Hobby (collectively,

“The Defendants”), and in support thereof, state as follows:


                                      NATURE OF ACTION

       1.       Underwriters bring this claim for a declaratory judgment under Federal Rule of

Civil Procedure 57 and 28 U.S.C. §§ 2201, 2202.

       2.       This is an action for declaratory judgment arising out of an actual and existing

controversy concerning the parties’ rights, status, and obligations under an insurance policy issued


COMPLAINT FOR DECLARATORY JUDGMENT                                                    Page 1
5124887v.1
             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 2 of 7




by Underwriters to D. Watson in connection with an underlying lawsuit filed on or about October

14, 2019, styled Marne Jean Vess, individually and as representative of the Estate of Jeffrey

Kenneth Hobby v. D. Watson Companies and D. Watson Companies, LLC, Cause No.

2019C121590, in the District Court of the 73rd Judicial District, Bexar County, Texas.

        3.      Underwriters seek a declaration that they do not owe a duty to defend or indemnify

D. Watson in the Underlying Lawsuit.

                                           THE PARTIES

        4.      Plaintiffs, Underwriters are comprised of Canopius Syndicate 4444 and Brit

Syndicate 2987, which are foreign insurance syndicates with their principal place of business at

One Lime Street, London EC3M 7HA and The Leadenhall Building, 122 Leadenhall Street,

London EC3V 4AB, respectively.

        5.      Defendant D. Watson is an unincorporated business association and/or a limited

liability company organized under the laws of the State of Texas, with its principal place of

business at 11549 Old Perrin Beitel Rd., Ste. 207, San Antonio, Texas 78217.

        6.      Defendant Marne Jean Vess, individually and as representative of the Estate of

Jeffrey Kenneth Hobby is a Texas resident who can be served via her attorney R. Reagan Sahadi,

Sahadi Legal Group, 414 S. Tancahua Street, Corpus Christi, Texas 78401.

                                  JURISDICTION AND VENUE

        7.      This Court has subject matter jurisdiction over this case under 28 U.S.C.

§1332(a)(1), because complete diversity exists between the parties and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

        8.      Venue is proper in this judicial district under 28 U.S.C. §1391(a) because a

substantial part of the events or omissions giving rise to this claim occurred in this judicial district.



COMPLAINT FOR DECLARATORY JUDGMENT                                                        Page 2
5124887v.1
             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 3 of 7




                                 FACTUAL BACKGROUND

        9.      Underwriters, pursuant to Certificate No. IRPI-SB-17-212, provide Contingent

Automobile Liability Coverage to D. Watson for the period June 20, 2018 to June 20, 2019.

Coverage is provided in the amount of $1,000,000 any one loss and in the aggregate annually (a

copy of Certificate No. IRPI-SB-17-212 is attached hereto as Exhibit 1).

        10.     On or about October 14, 2019, the Underlying Lawsuit was filed by Marne Jean

Vess, individually and as representative of the Estate of Jeffrey Kenneth Hobby, Cause No.

2019C121590, in the District Court of the 73rd Judicial District, Bexar County, Texas. (A copy of

the Original Petition in the Underlying Lawsuit is attached as Exhibit 2).

        11.     In the Underlying Lawsuit, Ms. Vess alleges that on or about September 5, 2018, a

2001 Ford Expedition being driven by Jeffrey Kenneth Hobby was struck by a tractor trailer being

driven by Gregory Daniel James on behalf of Joel Gonzalez d/b/a Karni Express. The accident

reportedly resulted in the death of Jeffrey Kenneth Hobby. (See Ex. 2, para. 4.1 and 4.2).

        12.     Ms. Vess asserts the 2010 Freightliner and 2015 Tremcar trailer being operated by

Gregory Daniel James were owned by Dan D. Watson and leased to Karni Express. (See Ex. 2,

para 4.1).

        13.     Ms. Vess also asserts D. Watson “was the broker who negotiated the brokerage deal

for Karni related to the transportation of the product James had just unloaded when the incident

made the basis of this lawsuit occurred.” Specifically, Ms. Vess states (See Ex. 2, para 4.1).

        14.     Ms. Vess alleges D. Watson is vicariously responsible for the negligence and

negligence per se of Karni and James based on the theory of respondeat superior. (See Ex. 2, para

5.3).

        15.     Ms. Vess also alleges D. Watson was guilty of various acts and/or omissions which

constituted negligence, gross negligence, and malice. (See Ex. 2, para 5.4 – 6.1).

COMPLAINT FOR DECLARATORY JUDGMENT                                                   Page 3
5124887v.1
             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 4 of 7




                                        COUNT I
                                 DECLARATORY JUDGMENT

        16.     Underwriters incorporate by reference the allegations contained in paragraphs 1-15

of this Complaint as if set forth herein in their entirety.

        17.     Upon information and belief, Karni had automobile liability coverage with

American Millennium/Citadel Risk for the applicable period.

        18.     Vess filed another lawsuit against Karni and D. Watson in Bexar County. That

other litigation was settled for the policy limit of the American Millenium/Citadel Risk policy

issued to Karni.

        19.     Pursuant to Underwriters’ Certificate No. IRPI-SB-17-212, the Application of

Contingent Liability Condition states:

                IV.     APPLICATION OF CONTINGENT LIABILITY. It is expressly
                        understood and agreed that the coverage provided under this Certificate of
                        Insurance shall not apply if there is other valid and collectible Automobile
                        Liability insurance of any nature naming the motor carrier in effect at the
                        time there is an occurrence for which a claim is made.


        20.     There was other valid and collectible Automobile Liability insurance naming Karni

and D. Watson as insureds at the time of the underlying accident.

        21.     Pursuant to the Application of Contingent Liability Condition, Underwriters’ policy

does not provide coverage to D. Watson for the Underlying Lawsuit.

                                        COUNT II
                                 DECLARATORY JUDGMENT

        22.     Underwriters incorporate by reference the allegations contained in paragraphs 1-21

of this Complaint as if set forth herein in their entirety.

        23.     The policy specifically provides in the Insuring Agreement:

                This Certificate of Insurance only applies, subject to the terms and
                conditions herein, to any occurrence sustained by a motor carrier to

COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 4
5124887v.1
             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 5 of 7




                whom the Insured has entrusted any shipment. It is understood and
                agreed that the insurance provided under this Certificate does not
                apply to or cover Automobile Liability for automobiles owned,
                leased or operated by the Insured, his agent, his employees or any
                related company with any type of common ownership to the Insured.

        24.     Ms. Vess alleges in the Underlying Lawsuit the tractor and trailer involved in this

accident and being operated by Karni and Mr. James were owned by Dan D. Watson.

        25.     Upon information and belief, Dan D. Watson is the owner of D. Watson and, as

such, Underwriters’ policy does not provide coverage for the underlying accident.

                                       COUNT III
                                 DECLARATORY JUDGMENT

        26.     Underwriters incorporate by reference the allegations contained in paragraphs 1-25

of this Complaint as if set forth herein in their entirety.

        27.     Ms. Vess alleges in the Underlying Lawsuit that Karni/Mr. James had unloaded the

shipment that had been brokered to it by D. Watson prior to the accident.

        28.     Upon information and belief, the shipment that had been brokered by D. Watson to

Karni was delivered several hours before the accident.

        29.     Underwriters policy provides:

                                            COVERAGE

                I.      COVERAGE A – BODILY INJURY LIABILITY. To pay
                on behalf of the Insured all sums which the Insured shall become
                legally obligated to pay as damages because of bodily injury,
                sickness or disease, including death, at any time resulting
                therefrom, sustained by any person, caused by an occurrence. The
                occurrence must arise solely from the operation of automotive
                equipment owned by others which is provided by the Insured in the
                capacity of a truck broker and only during the transportation of
                merchandise.

        30.     As the shipment that had been brokered by D. Watson to Karni had been delivered

prior to the accident involving Mr. James and Jeffrey Kenneth Hobby, Underwriters’ policy does


COMPLAINT FOR DECLARATORY JUDGMENT                                                   Page 5
5124887v.1
             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 6 of 7




not provide coverage.

                                       COUNT IV
                                 DECLARATORY JUDGMENT

        31.      Underwriters incorporate by reference the allegations contained in paragraphs 1-

30 of this Complaint as if set forth herein in their entirety.

        32.     The policy specifically provides:

                        IV.     EXCLUSIONS: This insurance does not apply:

                                4.      to any act, error or omission of the Insured or any of its
                                        employees including, but not limited to:

                                        (3)     supervision, in any manner, of the acts of the owner,
                                                agents or employees of the motor carrier to which the
                                                Insured has contracted a shipment;

        33.     Ms. Vess alleges in the Underlying Lawsuit that D. Watson was “guilty of various

acts and/or omissions which constituted negligence.”

        34.     Underwriters’ policy does not provide coverage for any act, error or omission of D.

Watson or its employees.

                                      REQUESTED RELIEF

        WHEREFORE, Plaintiffs, Those Certain Underwriters at Lloyd’s, London who subscribe

to Certificate Number IRPI-SB-17-212, ask the Court to enter judgment in their favor and against

Defendants:

        1.      Declaring Certificate Number IRPI-SB-17-212 does not provide coverage for the

claims against D. Watson in the Underlying Lawsuit;

        2.      Declaring Underwriters are under no obligation to provide a defense to D Watson

in connection with the Underlying Lawsuit or any other lawsuit filed in connection with the

incident that is basis of the Underling Lawsuit;

        3.      Declaring Underwriters are under no obligation to indemnify D. Watson in

COMPLAINT FOR DECLARATORY JUDGMENT                                                      Page 6
5124887v.1
             Case 5:20-cv-00810-OLG Document 1 Filed 07/10/20 Page 7 of 7




connection with the Underlying Lawsuit or any other lawsuit filed in connection with the incident

that is the basis of the Underlying Lawsuit; AND

       4.       Awarding Underwriters their costs, attorneys’ fees, and all other just and proper

relief to which they may be entitled.

                                             Respectfully submitted,

                                             By:      /s/ Ashley F. Gilmore
                                                    Ashley F. Gilmore
                                                    State Bar No. 50511704
                                                    ashley.gilmore@wilsonelser.com
                                                    WILSON ELSER MOSKOWITZ
                                                       EDELMAN & DICKER LLP
                                                    901 Main Street, Suite 4800
                                                    Dallas, TX 75202-3758
                                                    Telephone: 214-698-8000
                                                    Facsimile: 214-698-1101

                                             ATTORNEY FOR PLAINTIFFS THOSE
                                             CERTAIN UNDERWRITERS AT LLOYD’S,
                                             LONDON WHO SUBSCRIBE TO
                                             CERTIFICATE NO. IRPI-SB-17-212




COMPLAINT FOR DECLARATORY JUDGMENT                                                 Page 7
5124887v.1
